Citation Nr: 0333328	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-15 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1942 
to October 1945, and service in the regular Philippine Army 
from October 1945 to June 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
service connection for a number of disabilities, including 
malaria.  

While the veteran also appealed the RO's denial of service 
connection for anxiety neurosis, beriberi and malnutrition, 
and the Statement of the Case (SOC) issued during this appeal 
addressed these matters, he did not file a substantive appeal 
with regard to these additional claims.  There has been no 
correspondence received that refers to the issues of service 
connection for anxiety neurosis, beriberi or malnutrition 
since the SOC was issued, the veteran's September 2002 VA 
Form 9 specified that he was only appealing the denial of 
service connection for malaria, and the only issue that has 
been certified by the RO for appellate review is the latter 
claim.  Under these circumstances, and in view of the fact 
that the veteran was notified on what he had to do and the 
amount of time he had to complete his appeal, the Board's 
concurrence with the RO on this matter is not prejudicial to 
the appellant.  Cf. Marsh v. West, 11 Vet. App. 468, 470-72 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 9-99 (August 18, 1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records show that he had 
malaria in February 1946; post-service medical records are 
negative for complaints, symptoms, findings or diagnoses 
relating to malaria.





CONCLUSION OF LAW

Service connection for malaria is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  
The caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the 
October 2001 rating decision, the September 2002 statement of 
the case (SOC) and the January 2002 supplemental statement of 
the case (SSOC) adequately informed him of the information 
and evidence needed to substantiate his claim.  The Board 
finds that correspondence sent to the veteran in September 
2001, as well as the September 2002 SOC, informed him of the 
VCAA and its implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  Correspondence sent to the veteran in June 2002 
pursuant to the VCAA requested that he submit additional 
evidence or information.  Thus, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records.  The RO asked the veteran for additional 
evidence or information in correspondence dated in February 
2002 and June 2002.  The veteran has not indicated there are 
additional service or post-service medical records available 
to substantiate his claim.  

As to any duty to provide an examination and/or obtain an 
opinion addressing the question of whether the claimed 
malaria began during or is causally linked to service, the 
Board notes that in the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal.  While the veteran was 
treated for malaria during service, the post-service medical 
evidence of record, to include reports of VA and private 
examinations, is completely negative for any findings 
relating to malaria, to include a recurrence or residuals of 
the episode that occurred in February 1946.  Under these 
circumstances, and considering that more than 57 years have 
elapsed since the single, isolated episode of malaria, along 
with the veteran's own statements, that do not indicate any 
post-service treatment or current disability relating to 
malaria, there is no duty to provide an examination or 
opinion with regard to the claim on appeal.  Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the Board finds that appellate review of 
this case is appropriate, despite the Federal Circuit's 
decision in PVA.  The September 2001 VCAA letter from the RO 
informed the veteran of a 60-day period in which to submit 
new evidence.  A June 2002 letter from the RO informed the 
veteran of a 30-day period in which to submit new evidence.  
However, the veteran has been requested and has been afforded 
opportunities to submit information relating to any 
additional evidence that may be available on several 
occasions during the more than three years since he filed his 
claim.  The veteran's September 2002 VA Form 9 failed to 
identify any sources of additional outstanding evidence, or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus,  notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

The veteran maintains that he now has malaria, or its 
residuals, related to malaria he had while on active duty. 

The veteran's service medical records show that he had 
malaria in February 1946, and was treated with medication for 
three days.  The remainder of the veteran's service medical 
and personnel records are negative.

The veteran's post-service medical records, which include VA 
examination reports dated in 1953, 1960 and 1983; a 1972 
private examination report; and private treatment reports, 
are negative for complaints, symptoms, findings or diagnoses 
related to malaria or its residuals.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, certain tropical diseases, such as malaria, when 
manifested to a degree of 10 percent or more within one year 
from the date of separation of such service or at a time when 
standard accepted treatises indicate that the incubation 
period commenced during such service, shall be considered to 
have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for malaria.  The 
veteran's post-service medical records are completely 
negative for complaints, symptoms, findings or diagnoses of 
malaria or its residuals.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own assertions are not probative 
to the critical issue in this case of whether he currently 
has the claimed disability.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


The Board finds that, while the veteran was treated for 
malaria during service, the post-service medical evidence of 
record, to include reports of VA and private examinations, is 
completely negative for any findings relating to malaria, to 
include a recurrence or residuals of the episode that 
occurred in February 1946.  That is, post-service medical 
records rule out the claimed disability.  Moreover, the 
veteran indicated in his own statement received in October 
2000 that he has a history of malaria but no current 
disability.  Under these circumstances, and considering that 
more than 57 years have elapsed since the single, isolated 
episode of malaria, along with the veteran's own statements, 
that do not indicate any post-service treatment for or 
current disability relating to malaria, it is the Board's 
judgment that service connection for the claimed disability 
is not warranted. 

As the preponderance of the evidence shows that the veteran 
does not have malaria, or its residuals, the Board finds that 
service connection for this claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for malaria is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



